


EXHIBIT 10.79










(ABOVE SPACE FOR RECORDER'S USE)


RECORDING REQUESTED BY AND             Maturity Date: January 7, 2025
WHEN RECORDED MAIL TO:                Intangible Taxes Due: $738.28 --
CHAMBLISS, BAHNER & STOPHEL, P.C.        See Apportionment Affidavit LIBERTY
TOWER                            Attached
605 CHESTNUT STREET, SUITE 1700
CHATTANOOGA, TENNESSEE 37450
ATTENTION: JAY YOUNG


State of Georgia


County of Bartow


AMENDMENT TO DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FIXTURE FILING
This Amendment to Deed to Secure Debt, Assignment of Rents and LeaseS, Security
Agreement and Fixture Filing ("Amendment") is made and entered effective as of
January 23, 2015, between TDG OPERATIONS, LLC, a Georgia limited liability
company, whose address is 2208 South Hamilton Street, Dalton, Georgia 30721
("Grantor"), and FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking
association, whose address is 701 Market Street, Chattanooga, Tennessee 37402
("Grantee").
PRELIMINARY STATEMENTS
Grantor executed a Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing in favor of Grantee, dated November 7, 2014, which
is recorded at Book 2727, Page 797 (Doc. # 012454), in the Office of the
Superior Court Clerk for Bartow County, Georgia, as previously amended at Book
2727, Page 819 (Doc. # 012455), in said Office (as amended, the "Deed to Secure
Debt").
The Deed to Secure Debt secures, among other Obligations, all debts, obligations
and liabilities of Grantor to Grantee under the Term Loan Agreement, dated
November 7, 2014 among Grantor, Grantee and others as previously amended by an
Amendment to Term Loan Agreement dated November 7, 2014 (as amended, the "Loan
Agreement") and under any other amendments or modifications thereof, and all
promissory notes now or hereafter evidencing loans from Grantee to Grantor.
On even date herewith, the parties are entering into a Second Amendment to Term
Loan Agreement ("Second Amendment to Loan Agreement") pursuant to which the Loan
Agreement is being further amended to reflect an additional loan from Grantee to
Grantor in the principal amount of Six Million Two Hundred Ninety Thousand
Dollars ($6,290,000) which is further evidenced by a Term Note (Third Loan) in
that principal amount dated of even date herewith payable by Grantor to Grantee
which matures January 7, 2025 (the "2015 Note").
The parties desire to evidence their intention that the debts, obligations and
liabilities arising pursuant to, on account of, or which are otherwise evidenced
by the Second Amendment to Loan Agreement or the 2015 Note are part of the
Obligations secured by the Deed to Secure Debt.
NOW, THEREFORE, in consideration of the loan evidenced by the 2015 Note, the
premises and mutual promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:




--------------------------------------------------------------------------------




1.Amendments
(a)The parties acknowledge and agree that the debts, obligations and liabilities
now or hereafter outstanding, arising pursuant to, on account of, or which are
otherwise evidenced by the Loan Agreement as further amended by the Second
Amendment to Loan Agreement, the 2015 Note or the other Notes described in the
Loan Agreement, or any other Loan Documents now or hereafter executed in
connection therewith, or under any Interest Rate Swap relating to such debts,
liabilities and obligations, constitute part of the Obligations secured by the
Deed to Secure Debt. To further confirm that intent, the definition of the term
"Notes" on Page 4 of the Deed to Secure Debt is amended to read as follows:


"Notes" means: (i) the Term Note in the principal amount of Four Million Dollars
($4,000,000) dated November 7, 2014 payable by Grantor to Grantee which matures
November 7, 2024; (ii) the Term Note (Second Loan) in the principal amount of
Four Million Three Hundred Thirty Thousand Dollars ($4,330,000), dated November
7, 2014, payable by Grantor to Grantee which matures November 7, 2024; (iii) the
Term Note (Second Loan) in the principal amount of Six Million Two Hundred
Ninety Thousand Dollars ($6,290,000), dated January 23, 2015, payable by Grantor
to Grantee which matures January 7, 2025; (iv) all other promissory notes,
instruments and documents now or hereafter evidencing any loans, advances or
other extensions of credit now or hereafter existing from Grantee to Grantor;
and (v) all amendments, modifications or replacements of any of the foregoing.
Unless sooner due and payable as provided in accordance with the terms of the
Notes, the latest maturity date currently set forth in a Note is January 7,
2025.
(b)To further confirm the intent of the parties, and in order to secure the
prompt payment and performance of the Obligations (including, without
limitation, the debts, obligations and liabilities now or hereafter evidenced by
any of the "Notes" as defined above or by the Loan Agreement as further amended
by the Second Amendment to Loan Agreement or any Interest Rate Swap relating to
any of the foregoing), Grantor (a) hereby irrevocably and unconditionally
grants, bargains, sells, conveys, transfers and assigns to Grantee with power of
sale and right of entry and possession, all estate, right, title and interest
the Grantor now has or may later acquire in or to the Real Property; (b) grants
to Grantee a security interest in the Personalty and Fixtures, (c) assigns to
Grantee, and grants to Grantee a security interest in, all Condemnation Awards
and all Insurance Proceeds, and (d) absolutely and unconditionally assigns the
Leases and Rents to Grantee, to have and to hold to the use, benefit and behoof
of Grantee forever in fee simple, all pursuant and subject to the terms,
provisions and conditions of the Deed to Secure Debt.


2.Miscellaneous
(a)The terms of the Deed to Secure Debt are incorporated herein by reference.
All capitalized terms used in this Amendment which are not otherwise defined
herein shall have the meanings given such terms in the Deed to Secure Debt.
(b)Except as specifically modified herein, all provisions of the Deed to Secure
Debt shall remain in full force and effect. The parties agree that this
Amendment shall not constitute a novation of, and shall in no way adversely
affect or impair the lien priority of, the Deed to Secure Debt. The parties are
executing this Amendment merely to confirm their intention that the debts,
obligations, and liabilities evidenced by the Second Amendment to Term Loan
Agreement and the 2015 Note, or any Interest Rate Swap relating to any debt,
obligation or liability evidenced thereby or by any other Note or Loan Document,
shall also be Obligations entitled to the benefits and security of the Deed to
Secure Debt.


(c)This Amendment may be executed in separate counterparts, all of which
constitute one and the same Amendment.


(Signature page attached)






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Amendment under seal
effective as of the date first above written and this Amendment shall constitute
and has the effect of a sealed instrument according to law.




Signed, sealed and delivered on                GRANTOR:
January 23, 2015, in the presence of:
TDG OPERATIONS, LLC
/s/ Lisa Sampley     
Unofficial Witness                    By: /s/ Jon A. Faulkner (SEAL)
Name: Jon A. Faulkner
Peggy A. Bigham                        Title: President
Notary Public
My commission expires:9-18-18
[NOTARIAL SEAL]
    




Signed, sealed and delivered on                GRANTEE:
January 23, 2015, in the presence of:
FIRST TENNESSEE BANK NATIONAL
_____________________________                    ASSOCIATION
Unofficial Witness
By: /s/ Sybil H. Weldon (SEAL)
_____________________________            Name: Sybil H. Weldon
Notary Public                        Title: Senior Vice President and Manager
My commission expires:__________
[NOTARIAL SEAL]




